By the Court.
This action on the note cannot, we think, be maintained. It appears to us, from the evidence reported, that if Daniel Collins was ever liable, it could be in no higher capacity than as surety to Hawkes for Charles Collins; that the note was, by force of the agreement, paid by the funds of Charles Collins’s estate; and that, when it got back into the hands of Hawkes, it was ftmctus officio as a note, and could not be again put into circulation. The payment by the principal discharged the surety. Judgment for the defendant.